Exhibit 10.1

AVAYA HOLDINGS CORP.

FORM OF INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made as of October 31, 2019
(the “Effective Date”), between Avaya Holding Corp., a Delaware corporation (the
“Company”), and RingCentral, Inc., a Delaware corporation (the “Investor”).

WHEREAS, the Investor and the Company have entered into that certain Investment
Agreement, dated as of October 3, 2019 (the “Investment Agreement”), pursuant to
which Investor has agreed to purchase, subject to the satisfaction and/or waiver
of the conditions set forth therein, up to an aggregate of 125,000 shares of
Series A Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Preferred Stock”); and

WHEREAS, it is a condition precedent to Investor’s obligation to purchase, and
the Company’s obligation to sell, such Preferred Stock that the Parties enter
into this Agreement to provide for certain rights and obligations of the Parties
following the closing of the transactions contemplated by the Investment
Agreement and the other Transaction Documents.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Board of Directors.

(a) Subject to the terms and conditions of this Agreement (including, in each
case, the requirements and limitations set forth in this Section 1), from and
after the Effective Date, until the first day on which the Investor Ownership
Threshold is no longer satisfied (such day, the “Fall Away Date”):

(i) the Investor shall have the right, but not the obligation, to designate one
Person to be nominated for each election of members to the Board (a “Nominee”)
by giving written notice to the Company on or before the time such information
is reasonably requested by the Board or the Nominating & Corporate Governance
Committee (the “Governance Committee”) for inclusion in a proxy statement for a
meeting of stockholders, together with all information about the Nominee as
shall be reasonably requested by the Board or the Governance Committee in order
to make the determination referred to in Section 1(d), each of which request by
the Board or the Governance Committee, as applicable, must be made no later than
the date that is thirty (30) days prior to the filing of such proxy statement;
provided, however, the initial Nominee shall be appointed as set forth in
Section 1(b);

(ii) the Company shall, to the fullest extent permitted by applicable Law and
subject to the Investor’s compliance with this Section 1, (A) take such actions
as may be necessary and desirable to ensure that: (1) the Nominee is included in
the Board’s slate of nominees to the stockholders of the Company for each
election of members of the Board, and that the Board recommend that the
Company’s stockholders vote for each of the director nominees included in such
slate, including the Nominee; and (2) the Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the stockholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company or the Board with respect to the election of members
of the Board; and (B) undertake to promote the Nominee and his or her election
to the Board, and solicit votes therefor, to the same degree as that undertaken
to promote and solicit votes for the other nominees and their respective
election to the Board;

 

1



--------------------------------------------------------------------------------

(iii) if a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of an Investor Director or for any other reason, the
Investor shall be entitled to designate such person’s successor, and the Company
will, as promptly as reasonably practicable following such designation, take all
necessary and desirable actions within its control, to the fullest extent
permitted by applicable Law, such that such vacancy shall be filled with such
successor Nominee;

(iv) if a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Investor
shall be entitled to designate promptly another Person to the Board and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Person was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation;

(v) as promptly as reasonably practicable following the request of any Investor
Director, the Company shall enter into an indemnification agreement with such
Investor Director, in the form entered into with the other members of the Board;
the Company shall pay the reasonable, documented out-of-pocket expenses incurred
by the Investor Director in connection with his or her services provided to or
on behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request; provided that such
payments shall be consistent with the Company’s policy for paying such expenses
of other directors of the Company; and

(vi) upon the occurrence of any of (A) the Investor Ownership Threshold ceasing
to be satisfied for a period of thirty (30) consecutive days, or (B) the
Investor Director failing at any time to satisfy any of the conditions set forth
in Section 1(d), then the Investor shall cause the Investor Director to
immediately resign from the Board; provided that in the event the Investor
Director is required to resign from the Board pursuant to the foregoing clause
(B), the Investor will be permitted to designate a replacement Nominee (which
replacement Nominee will also be subject to the requirements of Section 1(d)).

(b) Following notice from the Investor identifying the initial Nominee, the
Company and the Board shall, subject to the requirements and limitations set
forth in this Section 1, as promptly as reasonably practicable following
delivery of such notice, take all necessary and all desirable actions within its
control, to the fullest extent permitted by applicable Law, to appoint such
initial Nominee as a director of the Board.

(c) Each Investor Director will hold office until his or her term expires and
such Investor Director’s successor has been duly elected and qualified or until
such Investor Director’s earlier death, disability, disqualification,
resignation, or removal.

(d) Notwithstanding anything to the contrary contained herein, neither the
Company nor the Board shall be under any obligation to nominate or appoint to
the Board, or solicit votes for, any Person pursuant to Section 1(a) in the
event that the Board reasonably determines that (i) the election of such Person
to the Board would cause the Company to not be in compliance with applicable Law
or stock exchange listing standards, (ii) such Person has been the subject of
any event required to be disclosed pursuant to Items 2(d) or 2(e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K of the 1934
Securities Act (for the avoidance of doubt, excluding bankruptcies) involving an
act of moral

 

2



--------------------------------------------------------------------------------

turpitude by such individual or is subject to any order, decree or judgment of
any Governmental Entity prohibiting service as a director of any public company,
(iii) such Person fails to complete reasonable and customary onboarding
documentation, including providing reasonably required information to the
Company, in each case to the extent such requirements are consistent with those
applicable to the other members of the board of directors of the Company, (iv)
such Person does not qualify as an “independent director” of the Company under
clause (b) of Rule 303A(2) of the NYSE Listed Company Manual, (v) such Person is
an officer or employee of Investor or any of its subsidiaries or their
respective successors or its or their respective subsidiaries, or (vi) such
person is as of such time a director, officer or employee of an Activist. In the
event Nominee is not nominated to the Board as a result of a failure to satisfy
any of the requirements described in clauses (i) through (vi) of the immediately
preceding sentence or for any other reason, until the Fall Away Date, the
Investor will be permitted to designate a replacement Nominee (which replacement
Nominee will also be subject to the requirements of this Section 1(d)).

(e) For so long as the Investor Director is a member of the Board in accordance
with and subject to the terms of this Agreement, subject to applicable Law, the
listing standards of the Principal Stock Exchange and the limitations set forth
in Section 1(e), the Company will offer the Investor Director an opportunity to,
at Investor’s option, either (i) be a member of all committees of the Board that
currently exist and any special, executive, or other committees of the Board
authorized by the Board after the Effective Date, or (ii) attend (but not vote)
at the meetings of each such committee as an observer; provided, however, that
the Investor Director shall not have an opportunity to be a member of the
Compensation Committee of the Board unless so requested by the Board. If the
Investor Director fails to satisfy the applicable qualifications under
applicable Law or stock exchange listing standards to be a member of any such
committee of the Board, then, subject to the limitations set forth in
Section 1(e), the Board shall offer the Investor Director the opportunity to
attend (but not vote) at the meetings of such committee as an observer, as well
as the right to receive all written materials made available to the members of
such committee.

(f) Notwithstanding anything to the contrary contained herein, if the Board
reasonably determines in good faith, after consultation with the Investor
Director and in accordance with any other applicable bona fide procedures the
Board may have in place at any such time with respect to director conflicts
generally, that (i) the appointment of the Investor Director on any committee of
the Board, or attendance as an observer, (ii) the discussions of the Board or
any committee on which the Investor Director is a member or observer or
(iii) the materials to be disseminated to the Board or any committee on which
the Investor Director is a member or observer, in each case, (A) would contain
material and highly sensitive or competitive matters or other information that
would give rise to a conflict of interest between the Company and the Investor
Director, or (B) would be a violation of the Board’s bona fide conflict policies
(which policies shall have been made available to the Investor Director)
(“Director Conflict”), then the Board shall be permitted to (1) in the case of
any appointment or observer right on a committee of the Board pursuant to
Section 1(d), decline to appoint or provide observer rights to the Investor
Director with respect to such committee, solely to the extent necessary as a
result of such Director Conflict, and (2) in all cases, require the Investor
Director to, and in such event the Investor shall cause the Investor Director
to, recuse himself or herself from such discussions solely to the extent
necessary as a result of such Director Conflict, and neither the Company nor the
Board shall be required to disseminate such portions of such materials to the
Investor Director solely to the extent necessary as a result of such Director
Conflict. Without limiting the generality of the foregoing, if the Investor
Director is also a director of the Investor or any of its Affiliates, the Board
shall be entitled to require the Investor Director to recuse himself or herself
from those portions of any discussions regarding any potential transaction,
agreement or other arrangement between the Company or any of its Affiliates, on
the one hand, and the Investor or any of its Affiliates, on the other hand.

 

3



--------------------------------------------------------------------------------

Section 2. Information and Access.

(a) Subject in each case to Section 1(f), following the Effective Date until the
Fall Away Date, the Company agrees to provide the Investor Director with copies
of all material, substantive materials provided to the Board and any committee
thereof at substantially the same time as provided to the Directors of the
Company or members of such committee.

(b) Following the Effective Date and only for so long as the Investor Ownership
Threshold is satisfied, the Company shall provide to Investor, if and only if
such information is prepared by the Company and its subsidiaries in the ordinary
course of business for purposes unrelated to the requirements in this
Section 2(b), the following information substantially contemporaneously with the
time such information is actually delivered to the Board (or, if not delivered
to the Board, reasonably promptly following the completion of its preparation):

(i) an unaudited consolidated balance sheet of the Company and its subsidiaries
as at the end of such fiscal quarter and unaudited consolidated statements of
income and cash flows of the Company and its subsidiaries for such fiscal
quarter, prepared in accordance with GAAP; and

(ii) an audited consolidated balance sheet of the Company and its subsidiaries
as at the end of such fiscal year and unaudited consolidated statements of
income and cash flows of the Company and its subsidiaries for such fiscal year,
prepared in accordance with GAAP.

(c) Investor’s rights under this Section 2 shall be subject, in each case, to
Investor executing a customary confidentiality agreement regarding any
confidential information received from or regarding the Company, in
substantially the form attached hereto as Exhibit A.

(d) For the avoidance of doubt, nothing in this Section 2 will limit any rights
of Investor or any of its Affiliates under applicable Law.

Section 3. Registration Rights.

(a) Shelf Registration.

(i) Filing. The Company shall file, on or prior to the date that is six
(6) months after the Effective Date, a Registration Statement for a Shelf
Registration on Form S-3 (the “Form S-3 Shelf”) or, if the Company is ineligible
to use a Form S-3 Shelf, a Registration Statement for a Shelf Registration on
Form S-1 (the “Form S-1 Shelf,” and together with the Form S-3 Shelf (and any
Subsequent Shelf Registration), the “Shelf”) covering the resale of the
Registrable Securities on a delayed or continuous basis. The Company shall use
reasonable best efforts to cause the Shelf to become effective by the date that
is sixty (60) days after the date that is six (6) months after the Effective
Date. The Shelf shall provide for the resale of Registrable Securities from time
to time, and pursuant to any method or combination of methods legally available
to, and requested by, the Investor. The Company shall maintain the Shelf in
accordance with the terms hereof, and shall prepare and file with the SEC such
amendments, including post-effective amendments, and supplements as may be
necessary to keep such Shelf effective and in compliance with the provisions of
the Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its reasonable best efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

 

4



--------------------------------------------------------------------------------

(ii) Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall use all reasonable efforts to as promptly
as is reasonably practicable cause such Shelf to again become effective under
the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use all reasonable
efforts to as promptly as is reasonably practicable amend such Shelf in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf or file an additional registration statement as a
Shelf Registration (a “Subsequent Shelf Registration”) registering the resale
from time to time by the Investor thereof of all securities that are Registrable
Securities as of the time of such filing. If a Subsequent Shelf Registration is
filed, the Company shall use all reasonable efforts to (i) cause such Subsequent
Shelf Registration to become effective under the Securities Act as promptly as
is reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration shall be an Automatic Shelf Registration Statement
if the Company is a Well-Known Seasoned Issuer) and (ii) keep such Subsequent
Shelf Registration continuously effective and usable until there are no longer
any Registrable Securities. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Investor in accordance with any reasonable method of distribution elected by
the Investor.

(iii) Requests for Underwritten Shelf Takedowns. At any time and from time to
time after the Shelf has been declared effective by the SEC, the Investor may
request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that the Company shall only be
obligated to effect an Underwritten Shelf Takedown if such offering shall
include either (x) securities with a total offering price (before deduction of
underwriting discounts) reasonably expected to exceed $25 million or (y) all
remaining Registrable Securities. All requests for Underwritten Shelf Takedowns
shall be made by giving written notice to the Company (the “Demand Shelf
Takedown Notice”). Each Demand Shelf Takedown Notice shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. The Investor
shall have the right to select the investment banker(s) and manager(s) to
administer the offering (which shall consist of one or more reputable nationally
recognized investment banks), subject to the Company’s prior approval which
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
forgoing, the Investor shall be entitled to effectuate no more than three
(3) Underwritten Shelf Takedowns pursuant to this Agreement.

(b) Piggyback Takedowns. Whenever the Company proposes to register any of its
securities, including a registration pursuant to any registration rights
agreement between the Company and holders of its securities (a “Piggyback
Registration”), or proposes to offer any of its securities pursuant to a
registration statement in an underwritten offering under the Securities Act
(together with a Piggyback Registration, a “Piggyback Takedown”), the Company
shall give reasonably prompt written notice to the Investor of its intention to
effect such Piggyback Takedown. In the case of a Piggyback Takedown that is an
underwritten offering under a shelf registration statement, such notice shall be
given not less than five (5) Business Days prior to the expected date of
commencement of marketing efforts for such Piggyback Takedown. In the case of a
Piggyback Takedown that is an underwritten offering under a registration
statement that is not a shelf registration statement, such notice shall be given
not less than five (5) Business Days prior to the expected date of filing of
such registration statement. The Company shall, subject to the provisions of
Section 3(d) below, include in such Piggyback Takedown, as applicable, all
Registrable Securities requested to be included by the Investor within three
(3) Business Days after sending the Company’s notice. Notwithstanding anything
to the contrary contained herein: (i) the Company may determine not to proceed
with any Piggyback Takedown upon written notice to the

 

5



--------------------------------------------------------------------------------

Investor; provided, however, that nothing in this clause (i) shall impair the
right of the Investor to request that such registration be effected pursuant to
Section 3(a) or 3(b); and (ii) the Investor may withdraw its request for
inclusion by giving written notice to the Company of its intention to withdraw
that registration; provided, however, that the withdrawal shall be irrevocable
and after making the withdrawal, the Investor shall no longer have any right to
include its Registrable Securities in that Piggyback Takedown. If any Piggyback
Takedown is an underwritten offering, the Company will have the sole right to
select the investment banker(s) and manager(s), acceptable to the Investor, for
the offering.

(c) Priority. If the Company determines after consultation with the managing
underwriter in any underwritten Piggyback Takedown that was not initiated by the
Investor pursuant to this Agreement, that less than all of the Registrable
Securities requested to be included in such underwritten offering can be sold in
an orderly manner within a price range acceptable to the Company or the holders
of the Company’s securities demanding such Piggyback Takedown pursuant to
registration rights granted to other holders of the Company’s securities, as
applicable, then the Company shall include in such underwritten Piggyback
Registration the number which can be so sold in the following order of priority:

(A) first, the securities the Company and/or the holders of the Company’s
securities, other than the Investor, demanding such Piggyback Takedown pursuant
to registration rights granted to such holders propose to sell;

(B) second, the Registrable Securities requested to be included in such
Piggyback Registration by the Investor (provided, that in no event shall the
aggregate amount of securities of the Investor and the holders of the Company’s
securities demanding such Piggyback Takedown pursuant to registration rights
granted to such holders included in the registration be reduced below thirty
percent (30%) of the total amount of securities included in such registration);
and

(C) third, other securities requested to be included in such underwritten
Piggyback Takedown.

(d) Company Undertakings. Whenever Registrable Securities are registered or sold
pursuant to this Agreement, the Company shall use all reasonable efforts to
effect the registration and the sale of such Registrable Securities as soon as
reasonably practicable in accordance with the intended method of disposition
thereof and pursuant thereto the Company shall as expeditiously as possible:

(i) at least five (5) Business Days before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, at the Company’s expense,
furnish to the Investor copies of all such documents, other than exhibits or
documents that are incorporated by reference, proposed to be filed and such
other documents reasonably requested by the Investor, which documents shall be
subject to the review and comment of the counsel to the Investor (with respect
to information regarding the Investor or the intended plan of distribution);

(ii) notify the Investor of the effectiveness of each Registration Statement and
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period ending on
the date on which all Registrable Securities have been sold under such
Registration Statement or have otherwise ceased to be Registrable Securities,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

6



--------------------------------------------------------------------------------

(iii) furnish to the Investor, and the managing underwriters, without charge,
such number of copies of the applicable Registration Statement, each amendment
and supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus, final Prospectus, and any other
Prospectus (including any Prospectus filed under Rule 424, Rule 430A or Rule
430B promulgated under the Securities Act and any “issuer free writing
prospectus” as such term is defined under Rule 433 promulgated under the
Securities Act)), all exhibits and other documents filed therewith and such
other documents as such seller or such managing underwriters may reasonably
request including in order to facilitate the disposition of the Registrable
Securities owned by such seller, and upon request, a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offer;

(iv) use all reasonable efforts (x) to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Investor reasonably requests, (y) to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect, and
(z) to do any and all other acts and things which may be reasonably necessary or
advisable to enable the Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by it (provided that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

(v) notify the Investor and its counsel and the managing underwriters: (x) at
any time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act, (A) upon discovery that, or
upon the happening of any event as a result of which, such Registration
Statement, or the Prospectus or Free Writing Prospectus relating to such
Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of the Investor, the Company shall promptly prepare a supplement or amendment to
such Prospectus or Free Writing Prospectus, furnish a reasonable number of
copies of such supplement or amendment to the Investor, its counsel and the
managing underwriters and file such supplement or amendment with the SEC so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such Prospectus or Free Writing Prospectus as so amended or supplemented shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) as soon as the
Company becomes aware of any comments or inquiries by the SEC or any requests by
the SEC or any Federal or state Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Free Writing
Prospectus covering Registrable Securities or for additional information
relating thereto, (C) as soon as the Company becomes aware of the issuance or
threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities or (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; (y) when each Registration
Statement or any amendment thereto has been filed with the SEC and when each
Registration Statement or the related Prospectus or Free Writing Prospectus or
any Prospectus supplement or any post-effective amendment thereto has become
effective; and (z) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
contemplated by Section 3(d)(viii) below relating to any applicable offering
cease to be true and correct;

 

7



--------------------------------------------------------------------------------

(vi) use its reasonable best efforts to cause all such Registrable Securities
(x) to be listed on the Principal Stock Exchange;

(vii) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of the applicable
Registration Statement;

(viii) enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
and take all such other actions as the Investor or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split, a combination of
shares, or other recapitalization) and provide reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and
analyst or investor presentations and such other selling or other informational
meetings organized by the underwriters, if any, to the extent reasonably
requested by the lead or managing underwriters, with all out-of-pocket costs and
expenses incurred by the Company or such officers in connection with such
attendance and participation to be paid by the Company; provided, that, the
foregoing requirement for the appropriate officers of the Company to attend and
participate in “road shows” shall only be applicable in the event the event the
applicable offering includes securities with a total offering price (before
deduction of underwriting discounts) reasonably expected to exceed $50 million;

(ix) for a reasonable period prior to the filing of any Registration Statement
or the commencement of marketing efforts for a Shelf Takedown, as applicable,
pursuant to this Agreement, make available for inspection and copying by the
Investor and its counsel, any underwriter participating in any disposition
pursuant to such Registration Statement or Shelf Takedown, as applicable, and
any other attorney, accountant or other agent retained by the Investor or
underwriter, all financial and other records and pertinent corporate documents
of the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information and participate in any due
diligence sessions reasonably requested by the Investor, underwriter, attorney,
accountant or agent in connection with such Registration Statement or Shelf
Takedown, as applicable, provided that recipients of such financial and other
records and pertinent corporate documents agree in writing to keep the
confidentiality thereof pursuant to a written agreement reasonably acceptable to
the Company and the applicable underwriter (which shall contain customary
exceptions thereto);

(x) permit the Investor and its counsel, any underwriter participating in any
disposition pursuant to a Registration Statement, and any other attorney,
accountant or other agent retained by the Investor or underwriter, to
participate (including, but not limited to, reviewing, commenting on and
attending all meetings) in the preparation of such Registration Statement and
any Prospectus supplements relating to a Shelf Takedown, if applicable;

(xi) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any security included in such Registration Statement for sale
in any jurisdiction, the Company shall use all reasonable efforts promptly to
(x) prevent the issuance of any such stop order, and in the event of such
issuance, to obtain the withdrawal of such order and (y) obtain the withdrawal
of any order suspending or preventing the use of any related Prospectus or Free
Writing Prospectus or suspending qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction at the
earliest practicable date;

 

8



--------------------------------------------------------------------------------

(xii) obtain and furnish to the Investor a signed counterpart of (w) a customary
cold comfort and bring down letter from the Company’s independent public
accountants, (x) a customary legal opinion of counsel to the Company addressed
to the relevant underwriters and/or the Investor, in each case in customary form
and covering such matters of the type customarily covered by such letters as the
managing underwriters and/or the Investor reasonably request, (y) a negative
assurances letter of counsel to the Company in customary form and covering such
matters of the type customarily covered by such letters as the managing
underwriters and/or the Investor, and (z) customary certificates executed by
authorized officers of the Company as may be requested by the Investor or any
underwriter of such Registrable Securities included in such Shelf Takedown;

(xiii) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Investor, which Free Writing Prospectuses or other materials
shall be subject to the review of its counsel;

(xiv) provide or maintain a CUSIP number for the Registrable Securities prior to
the effective date of the first Registration Statement including Registrable
Securities;

(xv) promptly notify in writing the Investor, the sales or placement agent, if
any, therefor and the managing underwriters of the securities being sold,
(x) when such Registration Statement or related Prospectus or Free Writing
Prospectus or any Prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to any such Registration Statement or any
post-effective amendment, when the same has become effective and (y) of any
written comments by the SEC and by the blue sky or securities commissioner or
regulator of any state with respect thereto;

(xvi) (v) prepare and file with the SEC such amendments and supplements to each
Registration Statement as (A) reasonably requested by the Investor (to the
extent such request related to information relating to it) or (B) may be
necessary to comply with the provisions of the Securities Act, including
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the applicable time
period required hereunder, and if applicable, file any Registration Statements
pursuant to Rule 462(b) promulgated under the Securities Act; (w) cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) promulgated under the Securities Act; (x) comply with the
provisions of the Securities Act and the Exchange Act and any applicable
securities exchange or other recognized trading market with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented; (y) provide additional information related to
each Registration Statement as requested by, and obtain any required approval
necessary from, the SEC or any Federal or state Governmental Entity; and
(z) respond promptly to any comments received from the SEC and request
acceleration of effectiveness promptly after it learns that the SEC will not
review the Registration Statement or after it has satisfied comments received
from the SEC;

 

9



--------------------------------------------------------------------------------

(xvii) cooperate with the Investor and each underwriter participating in the
disposition of such Registrable Securities and underwriters’ counsel in
connection with any filings required to be made with FINRA, including using all
reasonable efforts to obtain FINRA’s pre-clearance and pre-approval of the
Registration Statement and applicable Prospectus upon filing with the SEC;

(xviii) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any Registration Statement or Prospectus used
under this Agreement (and any offering covered thereby);

(xix) if requested by the Investor or the managing underwriters, promptly
include in a Prospectus supplement or amendment such information as the Investor
or managing underwriters may reasonably request, including in order to permit
the intended method of distribution of such securities, and make all required
filings of such Prospectus supplement or such amendment as soon as reasonably
practicable after the Company has received such request;

(xx) in the case of certificated Registrable Securities, cooperate with the
Investor and the managing underwriters to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from the Investor
that the Registrable Securities represented by the certificates so delivered by
the Investor will be transferred in accordance with the Registration Statement,
and enable such Registrable Securities to be in such denominations and
registered in such names as the Investor or managing underwriters may reasonably
request at least two (2) Business Days prior to any sale of Registrable
Securities; and

(xxi) use all reasonable efforts to take all other actions necessary to effect
the registration and sale of the Registrable Securities contemplated hereby.

(e) Registration Expenses. All Registration Expenses shall be borne by the
Company. All Selling Expenses relating to Registrable Securities registered
shall be borne by the Investor.

(f) Indemnification and Contribution.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor and its Affiliates, directors, officers, employees,
members, managers and agents and each Person who controls the Investor within
the meaning of either the Securities Act or the Exchange Act, to the fullest
extent permitted by applicable Law, from and against any losses, claims,
expenses, damages and liabilities or whatever kind (including legal or other
expenses reasonably incurred in connection with investigating, preparing or
defending same and the cost of enforcing any right to indemnification hereunder)
(collectively, “Losses”) to which they or any of them may become subject insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(x) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment
thereof, or the Disclosure Package, or any preliminary, final or summary
Prospectus or Free Writing Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (y) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other federal law, any state or foreign
securities law, or any rule or regulation promulgated under of the foregoing
laws, relating to the offer or sale of the Registrable Securities, and in any
such case, the Company agrees to reimburse each such indemnified party,

 

10



--------------------------------------------------------------------------------

as incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating, preparing or defending any such Loss, claim,
damage, liability, action or investigation (whether or not the indemnified party
is a party to any proceeding); provided, however, that the Company will not be
liable in any case to the extent that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information relating to the Investor furnished to the Company by or on behalf of
the Investor specifically for inclusion therein, including any notice and
questionnaire. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

(ii) Indemnification by the Investor. The Investor agrees to indemnify and hold
harmless the Company and each of its Affiliates, directors, employees, members,
managers and agents and each Person who controls the Company within the meaning
of either the Securities Act or the Exchange Act, to the fullest extent
permitted by applicable Law, from and against any and all Losses to which they
or any of them may become subject insofar as such Losses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment
thereof, or in the Disclosure Package or any Investor Free Writing Prospectus,
preliminary, final or summary Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that any such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any written information relating to the Investor furnished to the
Company by or on behalf the Investor specifically for inclusion therein;
provided, however, that the total amount to be indemnified by the Investor
pursuant to this Section 3(f)(ii) shall be limited to the net proceeds (after
deducting underwriters’ discounts and commissions) received by the Investor in
the offering to which such Registration Statement or Prospectus relates;
provided further that the Investor shall not be liable in any case to the extent
that prior to the filing of any such Registration Statement or Disclosure
Package, or any amendment thereof or supplement thereto, it has furnished in
writing to the Company, information expressly for use in, and within a
reasonable period of time prior to the effectiveness of such Registration
Statement or Disclosure Package, or any amendment thereof or supplement thereto
which corrected or made not misleading information previously provided to the
Company. This indemnity agreement will be in addition to any liability which the
Investor may otherwise have.

(iii) Notification. If any Person shall be entitled to indemnification under
this Section 3(f) (each, an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party required to provide indemnification (each, an
“Indemnifying Party”) of any claim or of the commencement of any proceeding as
to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this Section 3(f)(iii)) be liable to such Indemnified Party hereunder for
any legal expenses and other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof; provided, however, that an
Indemnified Party shall have the right to employ separate counsel in any such
claim or litigation, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless the Indemnifying Party shall have
failed within a reasonable period of time to

 

11



--------------------------------------------------------------------------------

assume such defense and the Indemnified Party is or would reasonably be expected
to be materially prejudiced by such delay. The failure of any Indemnified Party
to give notice as provided herein shall relieve an Indemnifying Party of its
obligations under this Section 3(f) only to the extent that the failure to give
such notice is materially prejudicial or harmful to such Indemnifying Party’s
ability to defend such action. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the prior written consent of each
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. The indemnity agreements contained in this Section 3(f)
shall not apply to amounts paid in settlement of any claim, loss, damage,
liability or action if such settlement is effected without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed. The indemnification set forth in this Section 3(f) shall be
in addition to any other indemnification rights or agreements that an
Indemnified Party may have. An Indemnifying Party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
Indemnifying Party with respect to such claim, unless in the reasonable judgment
of any Indemnified Party a conflict of interest may exist between such
Indemnified Party and any other Indemnified Parties with respect to such claim.

(iv) Contribution. If the indemnification provided for in this Section 3(f) is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any Losses or action
referred to therein, then, subject to the limitations contained in this
Section 3(f), the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses or action in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other, in connection with the actions,
statements or omissions that resulted in such Losses or action, as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by such Indemnifying Party or such Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
Company and the Investor agree that it would not be just and equitable if
contribution pursuant to this Section 3(f)(iv) was determined solely upon pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
sentence of this Section 3(f)(iv). Notwithstanding the foregoing, the amount the
Investor will be obligated to contribute pursuant to this Section 3(f)(iv) will
be limited to an amount equal to the net proceeds received by the Investor in
respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(g) Rule 144. With a view to making available to the Investor the benefits of
Rule 144 promulgated under the Securities Act, the Company covenants that it
will (x) make available information necessary to comply with Rule 144, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, and (y) take such further action as the Investor
may reasonably request, all to the extent required from time to time to enable
it to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144

 

12



--------------------------------------------------------------------------------

promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rule may be amended from time to time. Upon
the reasonable request of the Investor, the Company will deliver to it a written
statement as to whether it has complied with such information requirements, and,
if not, the specific reasons for non-compliance.

(h) Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
the Investor shall forthwith discontinue disposition of Registrable Securities
until it has received copies of a supplemented or amended Prospectus correcting
the Misstatement (it being understood that the Company hereby covenants to
prepare and file such supplement or amendment as soon as practicable after the
time of such notice), or until it is advised in writing by the Company that the
use of the Prospectus may be resumed. If the filing, initial effectiveness or
continued use of a Registration Statement at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Investor, delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than 90 days, determined in good
faith by the Company to be necessary for such purpose; provided that such right
to delay or suspend shall be exercised by the Company not more than two times,
which may be consecutive, in any 12-month period. In the event the Company
exercises its rights under the preceding sentence, the Investor agrees to
suspend, immediately upon their receipt of the notice referred to above, its use
of the Prospectus relating to any sale or offer to sell Registrable Securities.
The Company shall immediately notify the holders of Registrable Securities of
the expiration of any period during which it exercised its rights under
this Section 3(h).

(i) Restrictions on Transfer. In connection with any underwritten offering of
equity securities of the Company, the Investor agrees that it shall not transfer
any equity securities of the Company (other than those included in such offering
pursuant to this Agreement), without the prior written consent of the Company,
during the seven days prior to and the 90-day period beginning on the date of
pricing of such offering, except in the event the underwriter managing the
offering otherwise agrees by written consent. The Investor agrees to execute a
customary lock-up agreement in favor of the underwriters of such offering to
such effect. The Investor’s obligations under the second sentence of
this Section 3(i) shall only apply for so long as the Investor (together with
its Affiliates) holds at least 5% of the issued and outstanding shares of Common
Stock (calculated on as converted basis); provided that (i) the Investor shall
not be required to enter into any restriction on transfer under this
Section 3(i) unless the Company’s officers, directors and other shareholders
holding more than 5% of the Common Stock agree to restrictions on transfer in
connection with such offering that are at least as restrictive as those to be
entered into by the Investor; and (ii) in the event that the underwriter of such
offering releases any other party from such restrictions on transfer prior to
the expiration of such restrictions, any restrictions on transfer entered into
by the Investor pursuant to this Section 3(i) shall automatically terminate.

(j) In connection with any Shelf Takedown, the Company shall not effect any
public sale or distribution of its Equity Securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-8 or Form S-4 under the Securities Act), and
shall cause its officers and directors not to Transfer any Equity Securities,
except in the event the underwriters managing the Shelf Takedown consent to such
shorter period, during the seven days prior to and the 90-day period beginning
on the date of pricing of such Shelf Takedown or such other period provided in
the underwriting, placement or similar agreement executed in connection with
such Shelf Takedown.

 

13



--------------------------------------------------------------------------------

Section 4. Preemptive Rights.

(a) For the purposes of this Section 4, “Excluded Issuance” shall mean (i) the
issuance of any Equity Securities (including upon exercise of options) to
directors, officers, employees, consultants or other agents of the Company as
approved by the Board in connection with their employment or performance of
services and pursuant to an employee stock option plan, management incentive
plan, restricted stock plan, stock purchase plan or stock, ownership plan or
similar benefit plan, program or agreement as approved by the Board, (ii) the
issuance of any Equity Securities in connection with any “business combination”
(as defined in the rules and regulations promulgated by the SEC) or otherwise in
connection with bona fide acquisitions of securities or assets of another
Person, business unit, division or business, in each case, to the sellers in
such transaction as consideration thereof, (iii) the issuance of any securities
pursuant to the conversion, redemption or exchange of Preferred Stock issued to
the Investor, (iv) the issuance of any shares of a subsidiary of the Company to
the Company or a wholly owned subsidiary of the Company, (v) the issuance of
securities issued upon the conversion, exercise or exchange of options or
convertible securities of the Company that were issued and outstanding on the
Effective Date, (vi) the issuance of securities by reason of a dividend, stock
split or other distribution on shares of Common Stock, (vii) the issuance of
Equity Securities into the public market pursuant to a bona fide, broadly
distributed underwritten public offering, and (viii) the issuance of bonds,
debentures, notes or similar debt securities convertible into Common Stock not
in excess of $250 million in the aggregate (when taken together with all other
such issuances).

(b) Until the Fall Away Date, if the Company proposes to offer or sell Equity
Securities of any kind for cash, other than in an Excluded Issuance, then the
Company shall:

(i) give written notice to the Investor no less than fifteen (15) Business Days
prior to the closing of such issuance or, if the Company reasonably expects such
issuance to be completed in less than fifteen (15) Business Days, such shorter
period (which shall be as given as promptly as commercially practicable but in
any event not less than eight (8) Business Days prior to such closing), setting
forth in reasonable detail (A) the designation and all of the material terms and
provisions of the securities proposed to be issued (the “Proposed Securities”),
including, to the extent applicable, the voting powers, preferences and relative
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof and interest rate and maturity, (B) the
price and other terms of the proposed sale of such securities and (C) the amount
of such securities proposed to be issued; provided that, following the delivery
of such notice, the Company shall deliver to the Investor any such information
the Investor may reasonably request in order to evaluate the proposed issuance,
except that, in connection with a public offering, the Company shall not be
required to deliver any information that has not been or will not be provided or
otherwise made available to the proposed purchasers of the Proposed Securities;
and

(ii) offer to issue and sell to the Investor, on such terms as the Proposed
Securities are issued and upon full payment by the Investor, a portion of the
Proposed Securities equal to a percentage determined by dividing: (x) the number
of shares of Common Stock held or beneficially owned in the aggregate, on an as
converted to Common Stock basis, by the Investor and its Affiliates, by (y) the
total number of shares of Common Stock outstanding immediately prior to the
issuance of the Proposed Securities, on an as converted to Common Stock basis.

(c) The Investor will have the option exercisable by written notice to the
Company, to accept the Company’s offer and commit to purchase any or all of the
Equity Securities offered to be sold, which notice must be given on or prior to
the Business Day immediately prior to the date of the closing of the issuance of
such Equity Securities (or, if notice of all such terms has not been given prior
to the Business Day immediately prior to the such closing date, at any time
prior to such closing date) (the failure of the Investor to respond within such
time period shall be deemed a waiver of its rights under this Section 4 with
respect to the applicable issuance of Equity Securities). Such notice to the
Company shall constitute a binding commitment by the Investor to purchase the
amount of Equity Securities so

 

14



--------------------------------------------------------------------------------

specified at the price and other terms set forth in the Company’s notice to the
Investor. The closing of the exercise of such subscription right shall take
place simultaneously with the closing of the sale of the Proposed Securities
giving rise to such subscription right; provided, however, that the closing of
any purchase by the Investor may be extended beyond the closing of the sale of
the Proposed Securities giving rise to such preemptive right to the extent
necessary to obtain required approvals from any Governmental Entity. Upon the
expiration of the offering period described above, the Company will be free to
sell such Proposed Securities that the Investor has not elected to purchase
during the 90 days following such expiration on terms and conditions no more
favorable to the purchasers thereof than those offered to the Investor in the
notice delivered in accordance with this Section 4. Any Proposed Securities
offered or sold by the Company after such 90-day period must be reoffered to
issue or sell to the Investor pursuant to this Section 4.

(d) The election by the Investor not to exercise its subscription rights under
this Section 4 in any one instance shall not affect its right as to any
subsequent proposed issuance.

(e) If the proposed issuance by the Company of securities which gave rise to the
exercise by the Investor of its preemptive rights pursuant to this Section 4
shall be terminated or abandoned by the Company without the issuance of any
securities, then the purchase rights of the Investor pursuant to this Section 4
shall also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by the Investor in respect thereof shall be refunded in full.

Section 5. Transfer Restrictions.

(a) In addition to the other limitations set forth in this Section 5, the
Investor may not at any time, other than in an open market transaction, Transfer
any Preferred Stock or any securities into which Preferred Stock is convertible
into, redeemable for or exchangeable, including Common Stock, whether now owned
or hereinafter acquired, owned directly by the Investor or its subsidiaries or
with respect to which the Investor or its subsidiaries has beneficial ownership
within the rules and regulations of the SEC (collectively, the “Restricted
Shares”), to (i) any Competitor or Activist or (ii) any Person that would, to
the Investor’s knowledge, hold 7.5% or more of the Common Stock (on an as
converted basis) after giving effect to such Transfer. The Investor will provide
written notice to the Company no less than thirty days prior to the
effectiveness of the first Transfer of Restricted Shares to a Person that is not
an Affiliate of the Investor.

(b) During the period commencing on the Effective Date and continuing until the
calendar date that is eighteen (18) months following the Effective Date (the
“Lockup Date”), unless the Company otherwise provides prior written consent or
pursuant to a Transfer permitted by Section 5(d), the Investor shall not
Transfer any Restricted Shares.

(c) During the period commencing on the Lockup Date and continuing until the
calendar date that is two years following the Effective Date, unless the Company
otherwise provides prior written consent or pursuant to a Transfer permitted by
Section 5(d), the Investor may only Transfer Restricted Shares in the event that
at the time of such Transfer the VWAP per share of Common Stock is equal to or
greater than $24 per share of Common Stock (subject to appropriate adjustment in
the event of a stock split, stock dividend, combination or other similar
recapitalization) or less than or equal to $8 per share of Common Stock (subject
to appropriate adjustment in the event of a stock split, stock dividend,
combination or other similar recapitalization).

(d) Notwithstanding anything herein to the contrary, (i) the Investor may at any
time Transfer the Restricted Shares (A) to any Affiliate of the Investor,
provided that such transferee agrees to be bound by the terms and restrictions
set forth in this Agreement; (B) to give effect to any Acquisition

 

15



--------------------------------------------------------------------------------

Transaction or other acquisition, sale or merger involving a majority of the
assets, properties or Equity Securities of the Company and its subsidiaries that
has been recommended or approved by a majority of the Board; or (C) subject to
the restrictions set forth in Section 5(a), solely to the extent necessary so
that the Investor Ownership Percentage does not equal or exceed 10%, including
to the Company in connection with a repurchase of any Equity Securities of the
Company, including pursuant to a tender offer, exchange offer or other offer or
proposal, including in connection with the sale of any Put Shares; and
(ii) Section 5(b) and Section 5(c) shall automatically terminate and be of no
further force and effect in upon the occurrence of an Insolvency Event (as
defined in the Framework Agreement) or upon the expiration or termination of the
Framework Agreement; provided that, if the Framework Agreement is terminated by
Avaya, Inc. pursuant to Section 11.2(b)(ii)(A), then Section 5(b) and
Section 5(c) shall automatically terminate and be of no further force and effect
solely with respect to securities into which Preferred Stock is convertible
into, redeemable for or exchangeable, including Common Stock (and not with
respect to Preferred Stock).

Section 6. Standstill.

(a) From the Effective Date until such time as both (i) the Investor Ownership
Threshold is no longer satisfied and (ii) there is no longer an Investor
Director serving as a member of the Board (the “Standstill Period”), the
Investor shall not, and shall cause its subsidiaries and Representatives acting
on its and its respective subsidiaries’ behalf not to, directly or indirectly
(including through any arrangements with a third party):

(i) except for Equity Securities of the Company received by way of stock splits,
stock dividends, reclassifications, recapitalizations or other distributions by
the Company in respect of its Common Stock, and Equity Securities purchased
pursuant to Section 4 or acquired as a result of any conversion of Preferred
Stock or the exercise of any rights under the Framework Agreement, (x) acquire,
agree to acquire, propose or offer to acquire (including through the acquisition
of Beneficial Ownership) (directly or indirectly, by purchase or otherwise) any
Equity Securities of the Company; provided that this clause (i) shall not
prohibit acquisitions of Common Stock, if after giving effect to such
transaction, the Investor Ownership Threshold is equal to or less than 10%, or
(y) authorize or make a tender offer, exchange offer or other offer or proposal,
whether oral or written, to acquire (directly or indirectly, by purchase or
otherwise) any Equity Securities of the Company;(ii) make, or in any way
participate, directly or indirectly, in any “solicitation” of “proxies,”
“consents” or “authorizations” to vote (as such terms are used in the rules of
the SEC), or seek to advise or influence any Person with respect to the voting
of any shares of Voting Stock (other than in each case (x) the Investor and its
Affiliates, (y) in accordance with and consistent with the recommendation of the
Board or (z) with respect to the election of a Nominee);

(iii) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of voting, acquiring,
holding, or disposing of, any Voting Stock;

(iv) submit to the Board a proposal for or offer of, with or without conditions,
any acquisition of, or merger, recapitalization, reorganization, business
combination or other extraordinary transaction involving, the Company or any
subsidiary thereof or any of its or their respective securities or assets, or
make any public announcement with respect to such proposal or offer, in each
case, except a nonpublic proposal or offer to the Company that would not
reasonably be expected to require the Company to make a public announcement with
respect thereto;

 

16



--------------------------------------------------------------------------------

(v) request the Company or any of its subsidiaries directly or indirectly, to
amend or waive any provision of this Agreement, in each case, except a nonpublic
request to the Company that would not reasonably be expected to require the
Company to make a public announcement with respect thereto;

(vi) contest the validity or enforceability of any provision contained in this
Section 6;

(vii) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal, or initiate or propose any action by written
consent, in each case for action by the stockholders of the Company (other than,
in each case, with respect to the election of a Nominee in accordance with the
terms hereof);(viii) nominate candidates for election to the Board or otherwise
seek representation on the Board (except as expressly set forth in this
Agreement) or seek the removal of any member of the Board (except for the
Investor Director); or

(ix) take any action that would reasonably be expected to require the Company to
make a public announcement regarding the possibility of a transaction or any
other matter described in this Section 6.

(b) Nothing in this Agreement, including this Section 6, shall prohibit or
restrict (i) the voting (as a director) or other actions taken by the Investor
Director in his or her capacity as a member of the Board in a manner consistent
with his or her fiduciary duties as a member of the Board, or (ii) Investor or
any of its subsidiaries or Representatives from exercising any of its, his, or
her rights or remedies under or in connection with any Contract with the Company
or any of its Affiliates, including the Framework Agreement.

(c) Notwithstanding the foregoing, if at any time (i) the Company enters into a
definitive agreement with a third party providing for an Acquisition
Transaction, or (ii) a tender or exchange offer for all or a majority of each
class of the Company’s outstanding Equity Securities is commenced by any Person
and within ten (10) Business Days thereafter, the Board has not publicly taken a
position rejecting such tender or exchange offer and recommending that the
stockholders of the Company not tender any Equity Securities of the Company into
such tender or exchange offer, the Investor and its Affiliates shall be
permitted to make and pursue (publicly or otherwise) a competing proposal with
respect to such Acquisition Transaction and take any actions otherwise
prohibited by this Section 6 in furtherance thereof.

Section 7. Right of First Refusal; Put Right.

(a) Right of First Refusal.

(i) If after the Lockup Date and subject to the other terms set forth herein,
the Investor or any of its subsidiaries desires to Transfer more than 100,000
shares of Common Stock in any single transaction or series of related
transactions (in each case, other than pursuant to an open market transaction),
then the Investor shall provide the Company prior written notice of such
Transfer at least 10 Business Days prior to the effectiveness of such proposed
Transfer (the “ROFR Offer Notice”), specifying in reasonable detail the identity
of the prospective transferee(s), the number of shares of Common Stock to be
Transferred (the “Offered Shares”) and the price and other terms and conditions
of the proposed Transfer.

 

17



--------------------------------------------------------------------------------

(ii) The Company may elect to purchase all or a portion of the Offered Shares
(provided that such purchase is made during an open trading window) at a price
equal to the closing sale price or, if no closing sale price is reported, the
last reported sale price, of the shares of the Common Stock on the Principal
Market, on the date immediately prior to the proposed trade date less a 0.5%
discount on such price, by delivering written notice of such election to the
Investor within 5 Business Days after receipt by the Company of the ROFR Offer
Notice.

(iii) If the Company elects to purchase any of the Offered Shares from the
Investor, such purchase shall be consummated as soon as practicable after the
delivery of the election notice by the Company to the Investor, but in any event
within 5 Business Days of the delivery of such notice.

(b) Put Right.

(i) If at any time the Company proposes to repurchase any Equity Securities of
the Company, including pursuant to a tender offer, exchange offer or other offer
or proposal that would cause the Investor Ownership Percentage to be equal to or
exceed 10% (after giving effect to such repurchase, tender offer, exchange
offer, or other offer, proposal or action) (a “Put Right Trigger”), then the
Company shall provide Investor prior written notice of such Put Right Trigger at
least 10 Business Days prior to the consummation of such Put Right Trigger (the
“Put Right Trigger Notice”), specifying in reasonable detail the scope of such
Put Right Trigger, including the price and other terms and conditions of such
Put Right Trigger.

(ii) Investor may elect to sell to the Company that number of shares of
Preferred Stock or Common Stock as may be necessary to cause the Investor
Ownership Percentage to be less than 10% (after giving effect to such Put Right
Trigger) (the “Put Shares”) by delivery of a written notice at least 5 Business
Days prior to the consummation of such Put Right Trigger (a “Put Right Exercise
Notice”), and, upon delivery thereof, the Company shall be obligated to purchase
from Investor or its Affiliates, as applicable, the Put Shares at a price per
share equal to (i) if the Put Shares are Preferred Stock, the greater of (x) the
Liquidation Preference (as defined in the Certificate of Designations) of such
shares of Preferred Stock and (y) the aggregate amount that would be payable in
connection with such Put Right Trigger in respect of all shares of Common Stock
issuable upon conversion of such share of Preferred Stock, and (ii) if the Put
Shares are Common Stock, the per share price payable in respect of a share of
Common Stock in connection with such Put Right Trigger. Upon delivery of a Put
Right Exercise Notice, Investor and the Company shall use reasonable best
efforts to cooperate and determine the number of Put Shares to be sold as a
result of Investor’s exercise of its put rights under this Section 7(b)(ii).

(iii) If Investor elects to exercise its put rights under Section 7(b)(ii), the
purchase and sale of the Put Shares shall be consummated substantially
concurrently with the consummation of the applicable Put Right Trigger.

Section 8. Voting Agreement. Until such time as there is no longer an Investor
Director serving as a member of the Board, the Investor will cause all of the
shares of Voting Stock Beneficially Owned (directly or indirectly) by it or its
Affiliates to be voted (i) in favor of each nominee or director nominated by the
Governance Committee and (ii) against the removal of any director nominated by
the Governance Committee.

 

18



--------------------------------------------------------------------------------

Section 9. Protective Provisions.

(a) Following the Effective Date until the Fall Away Date, the Company shall
not, without the written consent of Investor: (x) authorize, create, designate,
establish or issue (whether by merger, consolidation, amendment of the
Certificate of Incorporation or otherwise) (A) any shares of Preferred Stock, or
(B) any other class or series of capital stock ranking senior to or on parity
with the Preferred Stock as to dividend rights or rights on the distribution of
assets in any Liquidation (as defined in the Certificate of Designations) or
Deemed Liquidation (as defined in the Certificate of Designations), or
(y) reclassify any shares of Common Stock into shares having any preference or
priority as to dividend rights or rights on the distribution of assets in any
Liquidation or Deemed Liquidation superior to or on parity with any such
preference or priority of the Preferred Stock.

(b) Following the Effective Date, unless consented to in writing by Investor,
the Company shall not:

(i) take any action that would cause or result in Investor and its Affiliates
holding or beneficially owning greater than 19.9% of the issued and outstanding
shares of Common Stock (on an as-converted basis) or otherwise cause Investor to
have to consolidate the Company and its results of operations in Investor’s
financial reports in accordance with generally accepted accounting principles in
the United States, as in effect on the date thereof; provided that in connection
with a repurchase of Equity Securities by the Company, Investor shall be
required to either participate in such repurchase in order to not exceed the
forgoing threshold or waive the restriction set forth in this Section 9(b)(i);

(ii) enter into any Contract or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind, in each case,
that prevents Avaya Inc. from making cash distributions to Company in an
aggregate amount sufficient to satisfy Company’s payment obligations in
connection with any Redemption (assuming that such Redemption were required to
be made at such time) other than customary default or event of default blockers
in financing documents (including the Company Term Loan Credit Agreement and the
Company ABL Credit Agreement as in effect as of the date hereof); and

(iii) make any Restricted Payments (as defined in the Company Term Loan Credit
Agreement as in effect as of the date hereof) if, immediately after giving
effect to such Restricted Payment, Avaya Inc. would be unable to make a cash
distribution to Company in an aggregate amount sufficient to satisfy Company’s
payment obligations in connection with any Redemption.

Section 10. Definitions.

“Activist” means, as of any date of determination, a Person (other than the
Investor and its Affiliates) that has, directly or indirectly through its
Affiliates, whether individually or as a member of a “group” (as defined in
Section 13(d)(3) of the Exchange Act), within the three-year period immediately
preceding such date of determination, and in each case with respect to the
Company or any of its equity securities (a) made, engaged in or has been a
participant in any “solicitation” of “proxies”, as such terms are used in the
proxy rules of the SEC promulgated under Section 14 of the Exchange Act, in
order to (i) knowingly influence any Person with respect to the voting of any
equity securities of the Company, including in connection with a proposed change
of control or other extraordinary corporate transaction not approved (at the
time of the first such proposal) by the Board, (ii) call or seek to call a
meeting of the stockholders of the Company not approved (at the time of the
first such action) by the Board, (iii) initiated any stockholder proposal for
action by stockholders of the Company initially publicly opposed by the Board or
(iv) sought election to, or to place a representative on, the Board, or sought
the removal of a director from the Board, in each case which election or removal
was not recommended or approved (at the time such election or removal is first
sought) by the Board, (b) otherwise publicly acted, alone or in

 

19



--------------------------------------------------------------------------------

concert with others, to seek to control or influence the management or board of
directors of the Company (provided, that this clause (b) is not intended to
include the activities of any officer or member of the Board, taken in his or
her capacity as an officer or director of the Company), or (c) publicly
disclosed any intention, plan or arrangement to do any of the foregoing.

“Acquisition Transaction” means any transaction or series of related
transactions involving (i) any direct or indirect purchase or other acquisition
by any third party or the equityholders of such Person, whether from the Company
or any other Person(s), of securities representing more than 50% of the total
outstanding voting power of the Company after giving effect to the consummation
of such purchase or other acquisition, including pursuant to a tender offer or
exchange offer by any Person that, if consummated in accordance with its terms,
would result in such Person beneficially owning more than 50% of the total
outstanding voting power of the Company after giving effect to the consummation
of such tender or exchange offer; (ii) any direct or indirect purchase or other
acquisition by, or license or grant of other quasi-ownership or similar interest
to, any Person or the equityholders of such Person of, in, or to more than 50%
of (a) the consolidated assets or (b) consolidated revenues, in each case, of
the Company and its Subsidiaries taken as a whole (measured by the fair market
value thereof as of the date of such purchase or acquisition); or (iii) any
merger, consolidation, business combination, recapitalization, reorganization,
or other transaction involving such the Company or any of its Subsidiaries
pursuant to which any Person would hold securities representing more than 50% of
the total outstanding voting power of the Company or of the surviving or
resulting entity of such transaction after giving effect to the consummation of
such transaction.

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Company
(i) would be required to be made in any Registration Statement or Prospectus in
order for the applicable Registration Statement or Prospectus not to contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of that Person, whether through the ownership of voting
securities or partnership or other ownership interests, by Contract or otherwise
at any time and for so long as such control exists.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Beneficially Own” or “Beneficial Ownership” have the meanings specified in Rule
13d-3 promulgated under the Exchange Act, including the provision that any
member of a “group” will be deemed to have beneficial ownership of all
securities beneficially owned by other members of the group, and a Person’s
beneficial ownership of securities will be calculated in accordance with the
provisions of such Rule; provided, however, that a Person will be deemed to be
the beneficial owner of any security which may be acquired by such Person
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any rights, options, warrants or similar securities to subscribe
for, purchase or otherwise acquire (x) capital stock of any Person or
(y) securities directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock of such Person.

 

20



--------------------------------------------------------------------------------

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York or San Francisco,
California are authorized or required by law, regulation or executive order to
be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
and restated from time to time.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended and restated from time to time.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Company Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated
as of December 15, 2017, by and among Avaya Inc., the Company, Goldman Sachs
Bank USA, as administrative agent and collateral agent, the subsidiary
guarantors party thereto and each lender from time to time party thereto, and
all pledge, security and other agreements and documents related thereto.

“Company ABL Credit Agreement” means the ABL Credit Agreement, dated as of
December 15, 2017, among Avaya Inc., the Company, Avaya Canada Corp., Avaya UK,
Avaya International Sales Limited, Avaya Deutschland GmbH, Avaya GmbH & Co. KG,
Citibank, N.A. as collateral agent and administrative agent, the lending
institutions from time to time party thereto and the lending institutions named
therein as letters of credit issuers and swing line lenders, and all pledge,
security and other agreements and documents related thereto.

“Competitor” means any Person set forth on Schedule 1 or any of their controlled
Affiliates or any successor the businesses of such Persons, which Schedule 1 may
be updated by mutual agreement of the Company and Investor on an annual basis,
it being understood that neither party hereto shall unreasonably withhold,
condition or delay its consent with respect thereto.

“Contract” means any written or oral contract, subcontract, note, bond,
mortgage, indenture, lease, license, sublicense, or other agreement,
understanding, or arrangement.

“Demand Shelf Takedown Notice” has the meaning specified in Section 3(a)(iii).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering; (iii) each Free Writing Prospectus and
(iv) all other information that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

“Effective Date” has the meaning set forth in the preamble.

 

21



--------------------------------------------------------------------------------

“Equity Security” means (a) any Common Stock, preferred stock or other Voting
Stock, (b) any securities of the Company convertible into or exchangeable for
Common Stock, preferred stock or other Voting Stock or (c) any options, rights
or warrants (or any similar securities) issued by the Company to acquire Common
Stock, preferred stock or other Voting Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1 Shelf” has the meaning specified in Section 3(a)(i).

“Form S-3 Shelf” has the meaning specified in Section 3(a)(i).

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Governance Committee” has the meaning set forth in Section 1(a)(i).

“Governmental Entity” means any government, political subdivision, governmental,
administrative, self-regulatory or regulatory entity or body, department,
commission, board, agency or instrumentality, or other legislative, executive or
judicial governmental entity, and any court, tribunal, judicial or arbitral
body, in each case whether federal, national, state, county, municipal,
provincial, local, foreign or multinational.

“Indemnified Party” has the meaning specified in Section 3(f)(iii).

“Indemnifying Party” has the meaning specified in Section 3(f)(iii)

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company and is
reasonably acceptable to the Investor.

“Investment Agreement” has the meaning specified in the Recitals.

“Investor” has the meaning set forth in the preamble.

“Investor Director” means an individual elected to the Board that has been
nominated by the Investor pursuant to and in accordance with the terms of this
Agreement.

“Investor Free Writing Prospectus” means each Free Writing Prospectus prepared
by or on behalf of the Investor or used or referred to by the Investor in
connection with the offering of Registrable Securities.

“Investor Ownership Percentage” means, as of any date of determination, the
aggregate a number of shares of Common Stock (calculated on an as converted
basis) owned by the Investor and its subsidiaries divided by the aggregate
number of shares of Common Stock issued and outstanding (calculated on an as
converted basis).

“Investor Ownership Threshold” shall be satisfied if Investor and its Affiliates
hold or beneficially own in the aggregate a number of shares of Common Stock
(calculated on an as converted to Common Stock basis) that is equal to or
greater than 4,759,339 (subject to appropriate adjustment in the event of a
stock split, stock dividend, combination or other similar recapitalization);
provided that if Investor or its Affiliates transfers Put Shares pursuant to
Section 7(b), then such Put Shares will be deemed to be beneficially owned by
the Investor and its Affiliates for purposes of calculating the Investor
Ownership Threshold.

 

22



--------------------------------------------------------------------------------

“Law” means any federal, national, state, county, municipal, provincial, local,
foreign or multinational, treaty, statute, constitution, common law, ordinance,
code, decree, order, judgment, rule, regulation, ruling, published policy or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and any award,
order or decision of an arbitrator or arbitration panel with jurisdiction over
the parties and subject matter of the dispute.

“Losses” has the meaning specified in Section 3(f)(i).

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

“NYSE” means the New York Stock Exchange.

“Nominee” has the meaning set forth in Section 1(a)(i).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Piggyback Registration” has the meaning specified in Section 3(b).

“Piggyback Takedown” has the meaning specified in Section 3(b).

“Preferred Stock” has the meaning specified in the Recitals.

“Principal Market” means the NYSE or if the NYSE is not the principal market for
the Common Stock, then the principal securities exchange or securities market on
which the Common Stock are then traded.

“Proposed Securities” has the meaning specified in Section 4(b)(i).

“Prospectus” means the prospectus used in connection with a Registration
Statement.

“Registrable Securities” means at any time any shares of Common Stock, held or
beneficially owned by the Investor or its transferees in accordance with
Section 5; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (i) the date on which such securities are disposed of pursuant to an
effective registration statement under the Securities Act; and (ii) the date on
which such securities cease to be outstanding.

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including:

(i) stock exchange, SEC, FINRA and other registration and filing fees,

 

23



--------------------------------------------------------------------------------

(ii) all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities),

(iii) all printing, messenger and delivery expenses,

(iv) the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including any expenses arising from any
special audits or “comfort letters” required in connection with or incident to
any sale of Registrable Securities pursuant to a registration),

(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Principal Market,

(vi) the fees and expenses incurred in connection with any “road show” for
underwritten offerings, including travel expenses, and

(vii) reasonable and documented out-of-pocket fees, charges and disbursements of
one counsel to the Investor, including, for the avoidance of doubt, any expenses
of counsel Investor in connection with the filing or amendment of any
Registration Statement, Prospectus or Free Writing Prospectus hereunder
(provided that in no event shall such fees, charges and disbursements of counsel
exceed $50,000);

provided that in no instance shall Registration Expenses include Selling
Expenses.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

“Representatives” means, with respect to a Person, such Person’s Affiliates and
the directors, managers, members, officers, employees, investment bankers,
financial advisors, attorneys, accountants, other advisors, agents, contractors,
subcontractors, or other representatives of such Person and its Affiliates.

“Restricted Shares” has the meaning specified in Section 5(a).

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Investor and legal expenses not included within the definition of
Registration Expenses.

“Shelf” has the meaning specified in Section 3(a)(i).

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

 

24



--------------------------------------------------------------------------------

“Subsequent Shelf Registration” has the meaning specified in Section 3(a)(ii).

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“Transaction Documents” means this Agreement, that certain Investment Agreement
dated as of October 3, 2019, between the Investor and the Company, the
Certificate of Designations of Series A Convertible Preferred Stock of the
Company effective as of the date hereof with respect to the Preferred Stock (the
“Certificate of Designations”), that certain that certain Framework Agreement,
dated as of October 3, 2019, between the Investor and a Avaya Inc., and any
other agreements between or among the Company, the Investor and any of their
respective Affiliates entered into to give effect to the transactions
contemplated by this Agreement and the foregoing agreements.

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

“Underwritten Shelf Takedown” has the meaning specified in Section 3(a)(iii).

“Voting Stock” means any securities of the Company having the right to vote
generally in any election of Directors.

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Corporation) page “VAP” (or its equivalent successor if
such page is not available) in respect of the period from the open of trading on
the relevant Trading Day until the close of trading on such Trading Day (or if
such volume-weighted average price is unavailable, the market price of one share
of Common Stock on such Trading Day determined, using a volume-weighted average
method, by an Independent Financial Advisor retained by the Company for such
purpose).

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

Section 11. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by electronic mail, or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by electronic
mail(which is confirmed), or if mailed, three days after mailing (one Business
Day in the case of express mail or overnight courier service) to the parties at
the following addresses (or at such other address or facsimile for a party as
shall be specified by like notice).

If, to the Company, to:

Avaya Holdings Corp

4655 Great America Parkway

 

25



--------------------------------------------------------------------------------

Santa Clara, California 95054

Attn:         Shefali Shah, General Counsel

Email:       sasha@avaya.com

With a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn:         Sarkis Jebejian, P.C.

                 Jonathan L. Davis, P.C.

                 Maggie D. Flores

Email:       sarkis.jebejian@kirkland.com ; jonathan.davis@kirkland.com;

                 maggie.flores@kirkland.com

If, to the Investor, to:

RingCentral, Inc.

20 Davis Drive

Belmont, CA 94002

Attn:         John Marlow, Chief Administrative Officer, General Counsel, and

Senior Vice President of Corporate Development

Email:      johnm@ringcentral.com

with a copy to (which copy alone shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn:       Jeffrey D. Saper

Email:     jsaper@wsgr.com

and

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza

Spear Tower, Suite 3300

San Francisco, CA 94105

Attn:         Robert Ishii & Mark Baudler

Email:       rishii@wsgr.com & mbaudler@wsgr.com

Section 12. Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

Section 13. Counterparts and Facsimile. This Agreement may be executed in two or
more identical counterparts (including by facsimile or electronic transmission),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered (by facsimile, electronic transmission or otherwise) to the other
parties.

 

26



--------------------------------------------------------------------------------

Section 14. Further Assurances. Each party hereto shall execute and deliver
after the Effective Date such further certificates, agreements and other
documents and take such other actions as any other party hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to consummate or implement the transactions contemplated by this
Agreement.

Section 15. Applicable Law; Exclusive Jurisdiction; Jury Waiver.

(a) This Agreement, and all rights, obligations, claims, causes of action
(whether in contract, tort or statute) or other matter that may result from,
arise out of, be in connection with or relating to this Agreement, or the
negotiation, administration, performance, or enforcement of this Agreement (the
“Relevant Matters”), shall be governed by, and construed and enforced in
accordance with, the internal Laws of the State of Delaware, regardless of the
Laws that might otherwise govern under applicable principles of conflicts of
Laws thereof, including its statutes of limitations.

(b) Each of the parties irrevocably consents to the exclusive jurisdiction and
venue of the Chancery Court of the State of Delaware in connection with any
Relevant Matter (or, if the Chancery Court of the State of Delaware declines to
accept jurisdiction, any state or federal court within the State of Delaware).
Each party agrees not to commence any legal proceedings with respect to a
Relevant Matter except in Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction, any
state or federal court within the State of Delaware). By execution and delivery
of this Agreement, each party irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom
solely for the purposes of disputes in connection with any Relevant Matter and
not as a general submission to such jurisdiction or with respect to any other
dispute, matter or claim whatsoever. The parties hereby waive any right to stay
or dismiss any action or proceeding in connection with any Relevant Matter
brought before the foregoing courts on the basis of (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
or that it or any of its property is immune from the above-described legal
process, (ii) that such action or proceeding is brought in an inconvenient
forum, that venue for the action or proceeding is improper or that this
Agreement may not be enforced in or by such courts, or (iii) any other defense
that would hinder or delay the levy, execution or collection of any amount to
which any party is entitled pursuant to any final judgment of any court having
jurisdiction.

(c) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ACTIONS OF ANY
PARTY IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, OR ANY OTHER RELEVANT MATTER.

Section 16. Specific Performance. The parties agree that, in the event of any
breach or threatened breach by a party of this Agreement, (i) the other party
shall be entitled, without proof of actual damages (and in addition to any other
remedy that may be available to it), to a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other agreement and an injunction preventing or
restraining such breach or threatened breach, and (ii) no party shall be
required to provide or post any bond or other security or collateral in
connection with any such decree, order or injunction or in connection with any
related action or legal proceeding. Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.

 

27



--------------------------------------------------------------------------------

Section 17. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “date hereof” shall refer to the date of this Agreement. The word “or”
shall not be exclusive. The word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and shall not simply
mean “if”. The words “made available to the Investor” and words of similar
import refer to documents delivered in person or electronically to the Investor
prior to the date hereof. All references to “$” mean the lawful currency of the
United States of America. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Except as
specifically stated herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of authorship of
any of the provisions of this Agreement.

Section 19. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Section 20. Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their permitted assigns and nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement and such permitted assigns, the Indemnified Parties,
and the Investor Director serving on the Board from time to time, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement, whether as third party beneficiary or otherwise.

Section 21. Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of Law or otherwise) without the prior written consent of the other
parties.

Section 22. Acknowledgment of Securities Laws. The Investor hereby acknowledges
that it is aware, and that it will advise its Affiliates and Representatives who
are provided material non-public information concerning the Company or its
securities, that the United States securities Laws prohibit any Person who has
received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communication of such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.

 

28



--------------------------------------------------------------------------------

Section 23. Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter hereof
and thereof.

Section 24. Termination. Notwithstanding anything to the contrary contained
herein, upon the Fall Away Date, then this Agreement shall expire and terminate
automatically; provided, however, that Sections 3 (for so long as any
Registrable Securities remain), 5, 6, 7(a), 10 through 23, inclusive, and this
Section 24 shall survive the termination of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company: AVAYA HOLDINGS CORP. By:  

/s/ Shefali Shah

  Name: Shefali Shah   Title:   SVP, CAO & GC Investor: RINGCENTRAL, INC. By:  

/s/ John Marlow

  Name: John Marlow   Title: Chief Administrative Officer

[Investor Rights Agreement]